Citation Nr: 0727940	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  94-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of right knee injury prior to October 19, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a right knee injury beginning October 19, 
2004.

3.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability prior to February 24, 1993.

4.  Entitlement to an evaluation in excess of 60 percent for 
the lumbar spine disability beginning February 24, 1993.

5.  Entitlement to an evaluation in excess of 30 percent for 
the cardiovascular disease disability prior to February 18, 
1997.

6.  Entitlement to an evaluation in excess of 60 percent for 
the ischemic heart disease disability prior to October 30, 
1999.

7.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

8.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 1961 
to April 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions 
issued by the Department of Veterans (VA) Affairs Regional 
Office (RO) in St. Petersburg, Florida.

The case originally came before the Board on appeal of a 
February 1989 rating decision that denied the appellant's 
claim for an evaluation in excess of 10 percent for his 
lumbar spine disability.  In November 1990, the Board 
remanded the case for additional development on the low back 
disability.  While the case was in remand status, the 
appellant submitted increased rating claims for his cardiac, 
right knee and hearing loss (right ear) disabilities.  The RO 
increased the evaluation for the low back disability from 10 
to 20 percent, effective January 26, 1989, in a rating 
decision issued in March 1991.  In an October 1992 rating 
decision, the RO denied a cardiac disability rating in excess 
of 30 percent, as well as an increased rating for the right 
knee (20%), lumbar spine (20%) and hearing loss (0%) 
disabilities.  

In September 1997, the Board remanded the issues of 
entitlement to an increased disability rating for the 
residuals of a right knee injury and entitlement to an 
increased disability rating for the low back strain 
disability.  The Board also denied the appellant's claim of 
entitlement to an increased disability rating for  
cardiovascular disease with right bundle branch block and 
coronary artery disease, rated as 30 percent disabling.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  

In January 1998, new criteria became effective for rating 
cardiovascular disease.  In August 1998, the Court vacated 
the Board's decision pursuant to a joint motion for remand 
filed by the parties, to enable VA to consider the claim 
under the revised criteria.  In December 1998, the Board 
remanded the issue for reexamination of the veteran and 
readjudication of the claim. The record indicates that the 
right knee and lumbar spine issues were still in remand 
status at that time.

In May 1999 the RO rated the cardiovascular disability under 
alternative provisions, as ischemic heart disease with 
hypertension, and rated the disability at 60 percent 
disabling as of January 12, 1998.  The May 1999 rating 
decision also granted a total disability rating based on 
individual unemployability.  The back and right knee ratings 
were continued at 20 percent each.  

In October 1999, the Board remanded the case for further 
relevant clinical data and consideration of the medical 
findings under the old and new regulatory criteria.  

In April 2001, the Board again remanded the case based on an 
applicable change of law - the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In a June 2003 rating decision, the 
RO assigned a separate evaluation of 10 percent for 
hypertension under Diagnostic Code 7101.  Because the 
hypertension rating stems from the veteran's perfected appeal 
of the evaluation of his cardiac disability, both 
cardiovascular issues are properly before the Board.  The 
appellant has appealed the initial rating that was assigned 
to the hypertension disability when service connection was 
granted.  The appellant is thus asking for a higher rating 
for the hypertension effective from the date service 
connection was granted.  Consequently, the evidence to be 
considered includes that for the entire time period in 
question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

While the case was in appellate status, the appellant's 
disability evaluation for the right knee injury residuals 
disability was increased from 20 to 30 percent, effective 
from October 19, 2004.  His disability evaluation for the 
cardiac disability was increased from 30 percent to 60 
percent, effective February 18, 1997, and to 100 percent, 
effective October 30, 1999.  In addition, the appellant's 
disability evaluation for his lumbar spine disability was 
increased from 20 percent to 60 percent, beginning February 
24, 1993.  However, it is presumed that the appellant is 
seeking the maximum benefit allowed by law and regulation for 
each disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was remanded for additional development in January 
2006.  The case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Severe lateral instability was present in the right knee 
beginning in May 1996 but not prior to that time.

2.  There is no evidence of impairment of the tibia and 
fibula, and the appellant has not had right knee replacement 
surgery.

3.  The right knee surgical scarring is not tender or painful 
to palpation, nor is there any associated loss of function.

4.  Prior to January 9, 1991, neither severe limitation of 
lumbar motion nor severe symptoms of lumbosacral strain nor 
severe intervertebral disc syndrome had been shown.  

5.  As of January 9, 1991, the appellant exhibited moderate 
to severe limitation of motion of the lumbar spine with 
moderate paravertebral lumbar muscle spasm and decreased 
sensory testing of the left lower extremity diagnosed as 
degenerative disc disease with left sciatic nerve irritation.

6.  The appellant has never had any ankylosis of the lumbar 
spine or of the entire thoracolumbar spine.

7.  The appellant has not demonstrated more than moderate 
neurologic impairment in the left leg due to the lumbar spine 
disability.

8.  For the period from July 16, 1992 to February 17, 1997, 
the appellant's coronary artery disease (CAD) was not 
manifested by a history of repeated anginal attacks; marked 
enlargement of the heart; apex beat beyond the midclavicular 
line; or sustained diastolic hypertension beyond 120, and 
more than light manual labor was not precluded by this 
condition.

9.  For the period from February 18, 1997 to October 29, 
1999, there is no evidence of congestive heart failure or 
angina on moderate exertion, nor a showing that the appellant 
was precluded from more than sedentary employment.

10.  The appellant has not experienced any episodes of acute 
congestive heart failure.

11.  Prior to October 1999, service-connected CAD disability 
was not manifested by a workload of 3 METs or less or by an 
ejection fraction of less than 30 percent.

12.  Service-connected hypertension has not been manifested 
by readings of diastolic blood pressure predominantly 110 or 
more, or by systolic blood pressure predominantly 200 or more 
at any time.

13.  Service-connected right ear hearing loss disability is 
manifested by Level I hearing acuity in the left ear.

14.  Hearing acuity in the left, non-service-connected ear is 
considered normal for rating purposes, and deafness is not 
there present.


CONCLUSIONS OF LAW

1.  Prior to May 1996, the criteria for an evaluation in 
excess of 20 percent for the right knee disability were not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2006).

2.  Beginning in May 1996, the criteria for an evaluation of 
30 percent, but not more, for the right knee disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2006).

3.  Prior to January 9, 1991, the criteria for an evaluation 
in excess of 20 percent for the appellant's lumbar spine 
disability were not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (1990).

4.  Beginning January 9, 1991, the criteria for an evaluation 
of 60 percent, but not more, for the appellant's lumbar spine 
disability were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1990).

5.  The criteria for an evaluation in excess of 60 percent 
for the lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

6.  Prior to February 1997, the criteria for an evaluation in 
excess of 30 percent for coronary artery disease disability 
were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7005 
(2006).

7.  Beginning in February 1997, the criteria for an 
evaluation in excess of 60 percent for coronary artery 
disease disability were not met prior to October 1999.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7005 (2006).

8.  The criteria for an initial evaluation in excess of 10 
percent for hypertension disability have not been met at any 
time.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2006).

9.  The criteria for an increased (compensable) evaluation 
for a right ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, 
Diagnostic Code 6100 (2006); 38 C.F.R. Part 4, §§ 4.85, Table 
VI and Table VII, 4.86, Diagnostic Code 6100 (1998); 
VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claims by correspondence dated in May 2001, 
December 2002, June 2003, February 2006, and May 2006.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In those 
letters, the RO informed the appellant about what was needed 
to establish entitlement to an increased rating.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The appellant was provided the "content-complying notice to 
which he was entitled."  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA medical records 
and his retired military outpatient medical records.  Private 
medical records are also included in the claims file.  The RO 
also obtained medical records from the Social Security 
Administration.  

The appellant was afforded medical examinations for VA 
purposes.  38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 
Vet. App. 370 (2002).  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

While the RO has not advised the appellant of such 
information relating to effective dates and disability 
ratings in any separate correspondence apart from the May 
2007 Supplemental Statement of the Case (SSOC), because the 
Board has considered the severity of the appellant's various 
disabilities from either the date of the claim or the date 
service connection was granted, such information is not 
applicable to these issues.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish increased ratings, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Right knee

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  In this case, the appellant has been granted a 
separate evaluation under Diagnostic Code 5010 by the RO and 
that that aspect of the overall right knee disability was 
addressed in the January 2006 Board decision that denied an 
evaluation in excess of 10 percent for the right knee 
arthritis.  (The veteran did not appeal that denial to the 
Court.)

The appellant has been assigned an evaluation of 20 percent 
under Diagnostic Code 5257 for right knee instability up 
until October 18, 2004, and an evaluation of 30 percent 
thereafter.  

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  The appellant does 
not have any right knee ankylosis.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  This 
is the maximum rating available under this code.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in January 1991.  
He wore a brace on the right knee.  He demonstrated no 
increased joint fluid.  There was slight atrophy of the right 
quadriceps.  The surgical scar was not attached to deep 
structures below nor was the scar tender.  A September 1991 
Naval hospital treatment note indicated that there was trace 
edema in the right knee.

The appellant underwent a VA joints examination in June 1993; 
he complained of right knee pain and limitation of motion.  
On physical examination, the appellant was wearing an elastic 
knee support on his right knee.  

The appellant underwent another VA joints examination May 
1996; he walked without a limp.  The appellant complained of 
the knee feeling unstable.  There was no effusion.  There was 
no measurable quadriceps atrophy.  The examiner noted the 
existence of 1+ medial collateral ligament (MCL) laxity, as 
well as 3+ anterior cruciate ligament (ACL) laxity.  

The appellant had another VA medical examination in March 
1999; he complained of right knee discomfort and of the right 
knee being loose and unstable.  There was no edema in his 
extremities and there was no evidence of muscle atrophy.  

The appellant underwent a VA joints examination in October 
1999; he complained of increasing right knee pain and 
instability.  There was no effusion.  There was no evidence 
of muscle atrophy.  The examiner noted posterolateral rotary 
instability.  The posterior Drawer sign was negative.  There 
was no effusion.

The appellant most recently underwent a VA joints examination 
in October 2004; the examiner reviewed the claims file in 
conjunction with the examination.  The appellant reported 
that his right knee would swell, ache, and become stiff.  He 
also said that his symptoms were relieved with the use of a 
medicated ointment and pain medication.  He denied 
crepitation and the examiner noted that there was no history 
of weakness in the appellant's extremities.  On physical 
examination, there was no evidence of an effusion.  There was 
2+ ACL laxity in the right knee, as well as 1+ MCL laxity.  
There was mild right quadriceps atrophy.  The examiner stated 
that the appellant had marked instability of the right knee 
ligaments.

Review of the post-service, VA and private medical treatment 
records dated between 1991 and 2005 revealed similar 
complaints and findings for the right knee.  

The RO increased the appellant's right knee instability 
rating to 30 percent, as of October 2004, based on the 
finding of marked instability.  This instability was 
evidenced by 2+ ACL laxity and 1+ MCL laxity.  In May 1996, 
the appellant had 3+ ACL laxity and 1+ MCL laxity.  However, 
as no equivalent findings are of record prior to that date, 
an evaluation in excess of 20 percent is not warranted prior 
to May 1996.

In order for an evaluation in excess of 30 percent to be 
assigned for the knee disability, the appellant would have to 
have impairment of the tibia and fibula, with nonunion and 
loose motion.  No such clinical findings are of record and 
Diagnostic Code 5262 is not for application.  

It is again noted that a separate right knee arthritis rating 
has been assigned based on the limitation of functional 
ability due to pain during flare-ups and increased use and 
the limitation of motion, and the complaints of pain that 
have been clinically documented over the past several years.  
X-rays have confirmed arthritic changes.

Furthermore, the evidence of record indicates the appellant 
has surgical scarring on the right knee that is related to 
the service-connected disability.  However, the medical 
evidence of record contains no clinical notation of this 
scarring as being painful or tender to palpation.  There is 
no clinical indication that there is any loss of any knee 
function associated with the scar.  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  The 
Board will consider the appellant's residual scarring under 
Diagnostic Codes 7801 (as amended), 7803, 7804, and 7805.  
Under the pre-amended criteria, a 10 percent evaluation was 
warranted under Diagnostic Code 7804 for superficial scars 
that were tender and painful on objective demonstration.  A 
10 percent evaluation was also warranted under Diagnostic 
Code 7803 for superficial scars that were poorly nourished 
with repeated ulceration.  All other scars were rated based 
on the limitation of the part affected.

Under the revised regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

There is no basis for a compensable rating under the pre-
amended regulations or under the amended regulations.  First, 
there is no indication that the scarring was poorly nourished 
or subjected to repeated ulceration; and limitation of 
function of the right knee has been separately compensated.  
There is no clinical indication that the right knee scarring 
has resulted in underlying soft tissue damage or that the 
area of the scar exceeds 6 square inches (39 sq. cm).  As 
such, a separate compensable rating is not appropriate for 
the right knee scar.

B.  Lumbar spine

In January 1989, when the appellant submitted his lumbar 
spine increased rating claim, a 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1988).  
Under Diagnostic Code 5295, a 20 percent evaluation was 
warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 20 percent evaluation 
was warranted for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1988).  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295 (1988).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1988).

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent rating was warranted when a low back 
disorder produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.7, 
Diagnostic Code 5293 (1988). 

The appellant underwent a VA medical examination in January 
1991; he complained of low back pain that radiated down his 
left lower extremity.  On physical examination, the appellant 
demonstrated five degrees of extension, 35 degrees of forward 
flexion, 15 degrees of right and left rotation and 20 degrees 
of lateral flexion.  Sensory testing was decreased in the 
left lower extremity.  There were moderate paravertebral 
lumbar muscle spasms.  The examiner diagnosed moderately 
advanced degenerative disc disease, L4-5 and L-S1, with left 
sciatic nerve irritation.

These findings more closely approximate the clinical findings 
for a 60 percent evaluation under Diagnostic Code 5293 then 
the 40 percent evaluation under that same code.  Thus, the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Therefore, with benefit of the doubt going to the veteran, a 
60 percent evaluation is assigned for the low back disability 
as of January 9, 1991.

However, the clinical evidence of record for the period from 
January 1989 to January 8, 1991, including CHAMPUS treatment 
records, does not indicate that the appellant had 
intervertebral disc syndrome symptoms commensurate with the 
findings required for the 40 percent evaluation.  Nor does 
the clinical evidence of record demonstrate that the 
appellant experienced the severe limitation of motion needed 
for the assignment of a 40 percent evaluation under 
Diagnostic Code 5292.  Furthermore, no severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion is 
documented in the clinical evidence of record prior to 
January 1991; a 40 percent evaluation under Diagnostic Code 
5295 is therefore not indicated.

At no time between 1988 and the present has the appellant 
exhibited ankylosis of the lumbar spine of any kind.  
Therefore, Diagnostic Codes 5286 and 5289 are not for 
application.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
increased rating claim in January 1989.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2005))).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.  This is the highest rating available 
under this code.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  This change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  It addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).


For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain experienced 
by the veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
to physicians his subjective complaints of chronic pain, 
spasms and pain on use.  Objective medical evidence shows 
findings of decreased range of motion, as well as some 
tenderness, some spasms and sciatic nerve irritation.

The appellant underwent a VA medical examination in October 
2004; the examiner reviewed the appellant's claims file and 
medical records.  The appellant complained of constant dull 
aching lower back pain that radiated into the left lower 
extremity.  On physical examination, the appellant was tender 
over the spinous processes at L4-5 and L5-S1, as well as the 
left sciatic notch.  Straight leg raising was normal.  
Flexion was limited to 60 degrees and extension was limited 
to zero degrees.  The appellant exhibited 25 degrees of right 
and left lateral motion.  He also demonstrated 25 degrees of 
right and left rotation.  There was some hyperesthesia in the 
dorsum of the left foot and the sole of the right foot.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 60 percent is not 
warranted.  In order for an evaluation in excess of 60 
percent to be awarded, the appellant would have to 
demonstrate unfavorable ankylosis of the entire spine.  This 
is so under the old or new rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. § 4.71a 
(2004).  No ankylosis of the lumbar spine has been clinically 
demonstrated in the medical evidence of record dated between 
January 1991 and July 2005.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  Under Diagnostic Code 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  The neurological symptomatology of the 
appellant's low back disability resulted in findings of 
sciatic nerve irritation and slight sensory deficits of the 
left lower extremity, as well as radiologic findings of 
moderate to severe degenerative disc disease.  Potentially 
relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most.  The clinical evidence of 
record does not reveal moderate incomplete paralysis and 
accordingly, a 10 percent rating or less, but not more, is 
warranted for the appellant's neurological symptomatology in 
the left lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 10 percent rating 
for left neurological manifestations of the lumbar spine 
disability, resulting in a "raw" combined rating of 46 
percent.  This final "raw" rating must next be converted to 
the nearest degree divisible by 10, and all raw ratings 
ending in 5's must be adjusted upward.  The appellant's raw 
46 percent rating thus becomes a final combined rating of 50 
percent.  This combined rating is less than the 60 percent 
evaluation currently assigned.  Even if a moderate evaluation 
was assigned for the sciatic nerve irritation, the raw 
combined rating would be 57 percent, with a final combined 
rating of 60 percent.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
assignment a rating in excess of the currently assigned 60 
percent evaluation for the lumbar spine disability.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005). 

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
35 degrees of lumbar flexion; zero degrees of extension; 20 
degrees of right and left lateral flexion; and 15 degrees of 
right and left rotation.  This motion was achieved with pain.  
The appellant also demonstrated lumbar paravertebral muscle 
spasms, tenderness to palpation of the lumbosacral area and 
radicular symptoms.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have favorable ankylosis of the entire spine.  However, there 
is no medical evidence showing that the appellant has ever 
had ankylosis of any part of the spine.  The Board has also 
considered the degree of limitation of motion that the 
appellant had in each plane, which in this case was moderate 
to severe.  Additionally, there was no suggestion in the 
record that his pain and the functional loss caused thereby 
equated to any disability greater than contemplated by the 
ratings discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the lumbar spine disability 
are contemplated in the 60 percent rating that is currently 
assigned.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for the appellant's lumbar spine disability.  The 
clinical findings for the appellant, as described above, are 
more akin to the kind of findings contemplated by the 
criteria for the 60 percent rating, whether analyzed under 
the old or the new criteria.  Therefore, an evaluation in 
excess of the assigned 60 percent rating would not be 
warranted under the rating criteria.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of the currently 
assigned 60 percent evaluation for the lumbar spine 
disability.

C.  Cardiovascular disease

The appellant is seeking an evaluation in excess of 30 
percent for his coronary artery disease (CAD) disability for 
the period from July 16, 1992 to February 17, 1997.  For that 
time period, the schedular criteria provided a 30 percent 
rating following a typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attacks, ordinary 
manual labor feasible.  A 60 percent rating was assigned 
following a typical history of acute coronary occlusion or 
thrombosis as above, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  A 100 percent rating was assigned for 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  After 6 months, a 
100 percent rating was provided only where there were chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1996). 

Under Diagnostic Code 7007, hypertensive heart disease, a 30 
percent evaluation was warranted for definite enlargement of 
the heart with sustained diastolic hypertension of 100 or 
more and moderate dyspnea on exertion.  Where there was 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond the midclavicular line with sustained 
diastolic hypertension, diastolic 120 or more, which may 
later have been reduced, dyspnea on exertion, and more than 
light manual labor precluded, a 60 percent evaluation was 
warranted.  When there were definite signs of congestive 
heart failure, and more than sedentary type of employment was 
precluded, a 100 percent schedular evaluation was warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (1996).

Review of the medical evidence of record reveals that the 
appellant had an echocardiogram performed in July 1992; the 
left ventricular chamber size was normal.  An April 1995 
Jacksonville Cardiovascular Clinic note included an 
assessment that the appellant's CAD was stable.  A July 1995 
Naval Air Station office visit note stated that the 
appellant's CAD was asymptomatic.  The report of a May 1996 
chest x-ray indicates that the appellant's overall cardiac 
size was within normal limits, as well as a notation that 
there had been no interval change since June 1993.  A January 
1997 Cardiology Consultants note stated that the appellant's 
cardiac examination was unremarkable.

A comprehensive review of the record clearly shows that the 
medical evidence of record dated between July 16, 1992 and 
February 17, 1997, does not reflect the presence of any signs 
or symptoms necessary to support the next higher rating under 
the pertinent Diagnostic Codes cited above.  Significantly, 
the appellant's blood pressure was under good control and 
there were no diastolic readings at or above 120.  No 
confirmed heart enlargement was documented.  The record lacks 
any notation of medical restriction of physical activity 
associated with the appellant's service-connected CAD.  There 
is no history of substantiated repeated anginal attacks 
during this time period.  There is no objective evidence 
demonstrating that the appellant was unable to perform either 
ordinary manual labor or that more than light manual labor 
was infeasible due to service-connected CAD alone.  The 
results of cardiac examination were unremarkable and the 
appellant was described as asymptomatic.  Under the 
circumstances, the preponderance of the evidence is against 
the grant of a disability evaluation greater than 30 percent 
for the period from July 16, 1992 to February 17, 1997.

After the appellant's CAD evaluation was increased to 60 
percent as of February 18, 1997, the rating criteria for 
diseases of the cardiovascular system were revised.  See 62 
Fed. Reg. 65,219 (1997) (codified at 38 C.F.R. § 4.104, 
effective January 12, 1998).  In the instant case, the Board 
will consider whether the appellant is entitled to a higher 
rating under both the old and the new regulations for the 
period from January 12, 1998 onward; prior to that date, only 
the old regulations are applicable.  See VA O.G.C. Prec. 3-
2000 (April 10, 2000).

Under the current regulations, a 30 percent evaluation is 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic congestive heart failure; 
or when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1998).  
The appellant was assigned a 100 percent evaluation under 
this code as of October 30, 1999.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

As noted above, under the prior regulations a 100 percent 
evaluation was warranted under Diagnostic Code 7005 when 
there were chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment is precluded.  A 100 percent evaluation was 
warranted under Diagnostic Code 7007 when there were definite 
signs of congestive heart failure, and more than sedentary 
type of employment was precluded.  

Review of the clinical evidence of record, for the period 
from February 18, 1997 to October 1999, including CHAMPUS 
records, VA inpatient and outpatient treatment records and 
private inpatient and outpatient treatment records does not 
reveal any diagnosis of, or treatment for, any episode of 
congestive heart failure.  There are no notations of angina 
on moderate exertion.  There is no indication that the 
appellant was limited to a workload of 3 METs or less that 
resulted in dyspnea, fatigue, angina, dizziness, or syncope.  
There is no clinical evidence of record that the appellant 
had left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  There is no objective evidence 
demonstrating that more than sedentary employment was 
infeasible due to the service-connected CAD alone.  There is 
no objective evidence demonstrating that more than sedentary 
employment was infeasible or precluded due to the service-
connected CAD alone for the period in question.

The appellant underwent an echocardiogram in October 1998, 
and the results were normal.  The appellant also had a normal 
cardiovascular silhouette at that time.  The appellant 
underwent a VA cardiac examination in February 1999; the 
examiner reviewed the claims file.  The appellant had no new 
symptomatology.  The examiner noted that the appellant had 
not undergone any cardiac studies since the February 1997 
testing that yielded an ejection fraction of 46 percent.  The 
appellant's orthopedic problems were noted to preclude 
exertion.  On physical examination, there was no gross 
cardiac enlargement.  There was some evidence of left 
ventricle hypertrophy on EKG.  The treadmill exercise test 
yielded a result of 5 METS.  The chest x-ray demonstrated 
borderline cardiomegaly.  The report of the March 1999 VA 
examination included an estimated left ventricle ejection 
fraction of 60 percent with hypertrophy.  There was no 
cardiac insufficiency.  

Therefore, these findings more closely approximate the 
criteria required for a 60 percent disability evaluation 
under Diagnostic Code 7005, both the prior version and the 
current version, and the assignment of the next higher 
evaluation (100 percent) is not warranted for the period from 
February 18, 1997 to October 29, 1999.

D.  Hypertension

Based on the January 12, 1998 revision of the rating criteria 
discussed above, the RO assigned a separate 10 percent 
disability rating for the appellant's hypertension in a 
rating decision issued in June 2003.  The appellant is 
currently assigned a ten percent initial rating for his 
service-connected hypertension disability, effective from 
January 12, 1998, the date of the changes in the regulations.  
This rating has been assigned under the provisions of 
Diagnostic Code 7101.  

While this case was in appellate status, that Diagnostic Code 
regarding hypertension was amended. 71 Fed. Reg. 52,457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the appellant is already separately 
service-connected for CAD, this change to the regulation is 
inapplicable to the appeal at hand.

Under the current 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, diastolic 
pressure predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Review of the CHAMPUS, VA and private medical treatment 
records dated from January 1998 to February 2005, indicates 
that an evaluation in excess of 10 percent is not warranted.  
Notes in those records indicate that the appellant's 
hypertension disability was usually described as 'stable'.  
These records do not contain blood pressure readings that 
have diastolic pressure s of predominantly 110 or more or 
systolic pressures predominantly 200 or more.  There is no 
clinical evidence of record to demonstrate that the 
appellant's blood pressure readings have included diastolic 
pressures predominately 110 or more, or; systolic pressure 
predominately 200 or more.  Thus preponderance of the 
clinical evidence of record does not support the assignment 
of an initial evaluation in excess of 10 percent for the 
hypertension disability at any time from the grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The findings needed for the next higher evaluation in excess 
of 10 percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against an 
allowance of an initial evaluation in excess of 10 percent 
for the appellant's hypertension disability under the 
schedular criteria, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

E.  Right ear hearing loss

Evaluations of unilateral defective hearing, in the absence 
of complete deafness in both ears, range from noncompensable 
to 10 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  
38 C.F.R. § 4.85, Part 4 Diagnostic Codes 6100-6110.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.

While this case was in appellate status, the rating criteria 
for hearing loss were revised.  64 Fed. Reg. 25202-25210 (May 
11, 1999).  Amendments to the rating criteria became 
effective on June 10, 1999.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 
64 Fed. Reg. 25,209 (codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a (2000)).  The criteria establish eleven auditory 
acuity levels designated from I to XI.  Whether viewing the 
old or new criteria, Tables VI and VII as set forth in the 
regulations are used to calculate the rating to be assigned.  
38 C.F.R. § 4.85 (2006).  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic or 
other examiner certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c) (2006).  When the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2003).  Additionally, 
when the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b) (2006).

At the time of the appellant's hearing loss increased rating 
claim, when service connection was in effect for defective 
hearing in only one ear, in the absence of complete bilateral 
deafness, the nonservice connected ear was considered normal.  
38 U.S.C.A. § 1160; VAOPGCPREC 32-97 62 Fed. Reg. 62605 
(1997); (Precedent Opinion of the General Counsel of the VA).  
In this case, there is no evidence of complete deafness in 
the left ear as demonstrated by the June 1993 audiometric 
testing.  Moreover, even considering the rating to be 
assigned if the nonservice connected ear was rated, i.e., 
Level I, the same rating would apply.

As of August 9, 2004, the above approach was altered.  Now, 
in cases where service connection is in effect only for one 
ear, VA may nevertheless pay compensation as if hearing loss 
in both ears was service connected provided that there is 
"[h]earing impairment in one ear compensable to a degree of 
10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of § 3.385 in 
the other ear."  69 Fed Reg. 48148 (Aug. 9, 2004).  

Review of the revised criteria reveals that the audiometric 
findings result in the same outcome regardless of whether the 
new or the old criteria are used.  There is no change to the 
application in this case by the 1999 revision, or by the 2004 
revision, so no set of criteria may be said to have a 
liberalizing effect in this case.

Service connection for right ear sensorineural hearing loss 
was established by a rating decision, effective as of May 
1981; a zero percent evaluation was assigned.  On the 
audiometric evaluation conducted in June 1993, pure tone 
thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Level
Right
20
25
35
60
35
I
Left
15
25
35
40
29
I

The speech audiometry testing revealed speech recognition 
ability of 98 percent in the left ear and 94 percent in the 
right ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the left ear (which is not service-
connected) and Level I hearing acuity in the right ear.  
Pursuant to these findings, the RO continued the assignment 
of a noncompensable disability evaluation which the appellant 
contends is insufficient.  Diagnostic Code 6100.






The appellant subsequently underwent VA audiometric testing 
in November 2006; pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Level
Right
25
25
55
50
39
I
Left
20
25
40
50
34
I

The speech audiometry testing revealed speech recognition 
ability of 92 percent in the left ear and 92 percent in the 
right ear.  

These findings again result in a corresponding designation of 
Level I hearing acuity in the left ear (which is not service-
connected) and Level I hearing acuity in the right ear.  As 
previously noted, such findings result in a noncompensable 
disability evaluation under Diagnostic Code 6100 - o matter 
which version of the regulation is applied. 

It should also be noted that the veteran does not experience 
an exceptional pattern of hearing as set forth in 38 C.F.R. 
§ 4.86 (2006).  This is so because not all puretone 
thresholds are 55 decibels or more, and because the 
thresholds at 2000 Hertz or less than 70 decibels.  38 C.F.R. 
§ 4.86 (2006).

The Board has considered the appellant's contentions 
concerning his difficulty in hearing.  However, the objective 
clinical evidence of record simply does not support a 
compensable evaluation for his right ear hearing loss 
disability.  As previously noted, service connection for 
hearing loss in the right ear only has been granted.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under past and current regulations, a zero 
percent rating is yielded by both the June 1993 and November 
2006 VA audiometric examination results.  The requirements of 
38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board must accordingly find that the 
preponderance of the evidence is against the appellant's 
claim for a compensable evaluation for his right ear hearing 
loss disability.  Since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.

F.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for any service-connected 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for the disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required hospitalizations for any of 
his disabilities, and he has not demonstrated marked 
interference with employment caused by each disability alone.  
The appellant has not offered any objective evidence of any 
symptoms due to any one of his disabilities that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).


ORDER

An evaluation of 30 percent, but not more, for the 
appellant's right knee disability is granted effective in May 
1996, but not before, and subject to the law and regulations 
governing the award of monetary benefits.

An evaluation of 60 percent, but not more, for the 
appellant's lumbar spine disability is granted, effective in 
January 1991, but not before, and subject to the law and 
regulations governing the award of monetary benefits.

An evaluation in excess of 60 percent for the lumbar spine 
disability is denied.

An evaluation in excess of 30 percent for the coronary artery 
disease disability is denied for the period from July 17, 
1992 to February 17, 1997.

An evaluation in excess of 60 percent for the coronary artery 
disease disability is denied for the period from February 18, 
1997 to October 29, 1999.

An initial evaluation in excess of 10 percent for the 
hypertension disability is denied.




Entitlement to a compensable evaluation for right ear hearing 
loss is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


